Title: To James Madison from Paul Hamilton, 24 July 1811
From: Hamilton, Paul
To: Madison, James


Sir,
Navy Department 24 July 1811
I have the honor of submitting to your consideration the paper herewith marked A—which exhibits a view of the navy appropriations up to the 23rd ins. inclusively.

By this paper it will appear that the aggregate balance of the appropriations unexpended, is $1,316,577:61; but that two of the appropriations viz for “Repairs of vessels,” & for “Qrmaster & Barrack master’s Dept of the Marine corps” are exhausted.
Upon the appropriation for repair’s there is an apparent balance of $698:10 unexpended; but there are drafts upon that appropriation, at this time unpaid, to the amount of $21,008:27—leaving on this day a real deficit exceeding 20,000$.
To meet these drafts, & to provide for current expenses, I respectfully recommend a transfer of One hundred thousand dollars, to be made in equal proportions from the appropriations for “Pay of the Navy” & for “Provisions.”
Upon the appropriation for “Qr master & Barrack Master’s Dept of the Marine Corps” there are at this time drafts unpaid, amounting to $552:70. To meet these drafts & to provide for current expenses, I respectfully recommend a transfer of 6000$ from the appropriation for “Pay &c of the Marine Corps.[”] I have the honor to be with great respect sir, Yr mo obt &c.
Paul Hamilton
